Citation Nr: 0727524	
Decision Date: 08/31/07    Archive Date: 09/11/07	

DOCKET NO.  04- 21 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for silicosis. 

2.  Entitlement to an initial compensable evaluation for 
hypertension. 

3.  Entitlement to an initial compensable evaluation for 
residuals of a cerebral vascular accident. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from November 1969 to April 
1979.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from January and March 2003 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi, that denied the 
benefits sought on appeal.  In July 2006, the Board issued a 
final decision with respect to the other issues then on 
appeal, and returned the issues set forth on the title page 
of this decision for additional development.  The case was 
subsequently returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1.  Any currently diagnosed silicosis is not shown to be 
causally or etiologically related to service.

2.  The veteran's hypertension is not shown to manifest 
diastolic pressures predominantly 100 or more, systolic 
pressures predominantly 160 or more, or a history of 
diastolic pressures predominantly 100 or more who requires 
continuous medication for control.  

3.  The residuals of the veteran's cerebral vascular accident 
are shown to be productive of no more than minimal or mild 
functional impairment.



CONCLUSIONS OF LAW

1.  Silicosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).  

2.  The criteria for an initial compensable evaluation for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.104, 
Diagnostic Code 7101 (2006).  

3.  The criteria for a 10 percent evaluation for residuals of 
a cerebral vascular accident have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.124 a, Diagnostic Code 8009 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in February 2003, March 2006, and July 
2007.  The RO also provided assistance to the veteran as 
required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), 
as indicated under the facts and circumstances in this case.  

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the veteran's appeal.

Service Connection for Silicosis

The veteran essentially contends that he has a respiratory 
disorder, specifically silicosis, which is due to service.  
The veteran asserts that he was aboard the U.S.S. Sam Houston 
that was being overhauled at the Navy shipyard in Charleston, 
South Carolina, when he was exposed to silica dust as part of 
his service duties.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If there is no 
showing of a chronic condition during service, then a showing 
of continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, to 
prove service connection, the record must contain:  (1) 
Medical evidence of a current disability, (2) medical 
evidence or in certain circumstances, lay testimony, of an 
inservice incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or a relationship between 
a current disability and the inservice disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).

A review of the veteran's medical records does not show that 
any chronic respiratory disease, including silicosis, was 
manifested during service.  A report of a physical 
examination performed in January 1979 in connection with the 
veteran's separation from service noted that the lungs and 
chest were normal on clinical evaluation and that a chest X-
ray was reported to be within normal limits.  

Medical records dated following separation from service 
include a January 2002 report of a chest X-ray and a December 
2003 report from Harvey M. Richey, III, D.O.  The January 
2002 X-ray was interpreted as showing interstitial fibrosis 
typical of previous occupational exposure to silica dust 
diagnosis of silicosis.  The December 2003 report from Dr. 
Richey showed the veteran denied working in a mine, quarry, 
pottery, cotton or flax mill.  It was noted that he had 
worked with solvents and sandblasting.  Also noted was the 
veteran's service in the U.S. Navy from 1969 to 1979 during 
which time his primary duties were those of a hospital 
corpsman.  The veteran reported that while serving aboard the 
U.S.S. Richard E. Krause (DD-849) and the U.S.S. Sam Houston 
(SSBN-609), he was exposed to sand blasting when they were in 
shipyards.  It was also noted that asbestos was used 
extensively in those vessels along steam pipes.  

The veteran's occupational history included construction work 
as a general laborer from 1979 to 1981, work as an 
electrician from 1981 to 1982, and self-employed as an 
electrician for a period of time in 1982.  The veteran also 
reported working in plant electrical maintenance between 1982 
and 1984.  The veteran additionally reported working for a 
casting company that made molds for metal castings out of 
silica in 1984 for a period of 10 months working in 
maintenance and as an electrician.  He indicated that he 
would participate in cleaning the molds and worked on 
electrical panels near furnaces.  The veteran lastly reported 
working from 1984 to 1985 and 1986 to 2001 at two different 
companies in plant maintenance and as an electrician.  The 
pertinent impression following the examination was mixed dust 
disease (asbestosis and silicosis, based upon occupational 
exposure, latency, and radiographic findings.)

When the case was previously before the Board in July 2006, 
it was determined that additional information was needed from 
the veteran in order to assist him in verifying his exposure 
to silica dust during service.  In July 2006 the Appeals 
Management Center, which was developing evidence in 
connection with the veteran's appeal rather than the local 
RO, asked the veteran to submit a detailed statement as to 
the specific dates, places, names of ships being overhauled 
and the names of any witnesses surrounding his claimed 
exposure to silica dust while in service.  Additional 
information concerning the veteran's service duties was also 
sought from the National Personnel Records Center (NPRC).  

The veteran failed to respond to the AMC's July 2006 request 
for information to verify his contention of exposure to 
silica dust during service.  Service personnel records 
confirmed that the veteran served as a hospital corpsman or 
medical assistant during service.  

Based on this record, the Board finds that service connection 
for silicosis is not warranted.  Firstly, the veteran has not 
complied with the RO/AMC's request for further information.  
The law provides in this regard that while VA is obligated to 
assist a claimant in the development of a claim, there is no 
duty on the VA to prove the claim.  If a claimant wishes 
assistance, he cannot passively wait for it in circumstances 
where he should have information that is essential in 
obtaining the putative evidence.  Wamhoff v. Brown, 8 Vet. 
App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190, 
reconsidered, 1 Vet. App. 406 (1991). Under the law, a 
claimant for VA benefits has the responsibility to present 
and support the claim.  38 U.S.C.A. §  5107(a). 

The veteran has therefore effectively foreclosed further 
inquiry and the Board must evaluate the claim on the present 
record.  The Board finds that the evidence does not 
demonstrate that the veteran was exposed to silica dust 
during service and as such, any silicosis the veteran may 
currently have is not shown to be related to service.  

While the veteran's private physician reported that he had 
mixed dust disease (asbestosis and silicosis), based on 
occupational exposure, the veteran's military occupational 
specialty during service of a medical assistant or corpsman 
would not be expected to place him in proximity to exposure 
to silica dust.  For this reason, the Board requested 
additional information from the veteran in order to determine 
whether the veteran was, in fact, exposed to silica dust as 
he contends during service.  However, as indicated above, the 
veteran did not respond to the AMC's request for additional 
information to permit and attempt to verify his silica dust 
exposure.  As such, the Board finds that the evidence does 
not demonstrate that the veteran was exposed to silica dust 
during service.  Indeed, in the listing of the veteran's 
occupational history in Dr. Richey's 2003 report, he related 
many activities following service which would be more likely 
to place the veteran in proximity to dust causing disease, 
including work at a facility that made casts out of silica, 
which the veteran reported he participated in cleaning.  
Under these circumstances, and in view of the veteran's lack 
of cooperation in providing information needed to assist him 
in developing the facts pertinent to his claim, the Board 
finds that service connection for silicosis is not warranted.

When the case was previously before the Board in July 2006, 
the discussion in the remand portion pertaining to the 
veteran's claim for silicosis appears to suggest that a VA 
examination was indicated under 38 C.F.R. § 3.159(c)(4).  
However, in view of the lack of confirmed exposure to silica 
dust during service, any opinion rendered following such an 
examination that related any current diagnosis of silicosis 
to service would be based on speculation.  Thus, in the 
absence of the veteran's cooperation in documenting his 
exposure to silica dust during service, a VA examination is 
not necessary to resolve this claim.  


Increased Rating Claims

The veteran essentially contends that the initial evaluations 
assigned for his hypertension and the residuals of his 
cerebral vascular accident do not accurately reflect the 
severity of those disabilities.  Disability evaluations are 
determined by evaluating the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing the symptomatology with 
the criteria set forth in the Schedule for Rating 
Disabilities.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and the residual conditions in civilian life.  Generally, the 
degree of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity to 
the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  However, at the time of an initial rating, as is the 
situation in this case, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).


Hypertension

A rating decision dated in January 2003 granted service 
connection for hypertension.  That rating decision assigned a 
noncompensable evaluation under Diagnostic Code 7101.  

Under Diagnostic Code 7101, a 10 percent evaluation is for 
assignment when diastolic blood pressure is predominantly 100 
or more, systolic blood pressure predominantly 160 or more, 
or a minimum evaluation can be assigned for an individual 
with a history of diastolic pressures predominantly 100 or 
more who requires continuous medication for control.  The 
next higher 20 percent evaluation contemplates diastolic 
blood pressures predominantly 110 or more or systolic 
pressures predominantly 200 or more.  In addition, in every 
instance where the Rating Schedule does not provide for a 
zero percent evaluation for a Diagnostic Code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

A review of the evidence of record discloses that the 
veteran's hypertension has not manifested diastolic pressures 
predominantly 100 or more or systolic pressures predominantly 
160 or more.  In fact, the veteran acknowledged at his 
hearing at the RO in August 2004 that his blood pressure ran 
from 140/80 to 90.  Transcript at 2.  A blood pressure 
reading of 110/70 was recorded following the December 2002 
and December 2003 VA examinations.  And while the record may 
reflect blood pressure readings which are in excess of those 
reported at the time of the VA examinations and those 
testified by the veteran at the time of his August 2004 VA 
examination, for example, Dr. Richey's December 2003 
examination reports the veteran's blood pressure was 180/88, 
the record clearly reflects that the veteran's diastolic 
blood pressures were not predominantly 100 or more, nor were 
systolic pressures predominantly 160 or more.

The Board acknowledges that the veteran does require 
continuous medication to control his hypertension.  However, 
the record does not reflect that the veteran had a history of 
diastolic pressures predominantly 100 or more which 
necessitated medication.  In this regard, at the time of the 
January 1979 physical examination performed in connection 
with the veteran's separation from service, his blood 
pressure was recorded as 140/96 sitting, 132/88 recumbent, 
and 146/96 standing after 3 minutes.  A private medical 
record dated in June 2000 shows the veteran was seen for an 
annual physical examination at which time he related that his 
blood pressure had been slightly elevated in the past but 
that he took no medication at the present time.  His blood 
pressure on examination was 140/96 on the left and 148/88 on 
the right.  It was noted that blood pressure readings were to 
be watched closely and that if diastolics remained above 85 
over the next several weeks medication would be started.  A 
record dated in July 2000 reflects that the veteran was 
diagnosed with hypertension under good control.

Based on this record, the veteran is not entitled to a 10 
percent evaluation based on his need for continuous 
medication to control his blood pressure because he is not 
shown to have a history of diastolic pressure predominantly 
100 or more that necessitated the use of medication.  
Accordingly, a compensable evaluation for the veteran's 
hypertension is not shown to be warranted.

Residuals of a Cerebral Vascular Accident

The January 2003 rating decision also granted service 
connection for residuals of a cerebral vascular accident.  
That rating decision assigned a noncompensable evaluation 
under Diagnostic Code 8008.  

Under Diagnostic Code 8008, for thrombosis of brain vessels, 
the disability is rated based on residuals and that there are 
after a minimum 10 percent evaluation was for assignment.

The evidence for consideration in determining the appropriate 
evaluation for this disability includes private and VA 
medical records, including the report of a VA examination 
performed in December 2002 following the veteran's cerebral 
vascular accident.  After reviewing this evidence, the Board 
is of the opinion that the veteran is entitled to the minimum 
10 percent evaluation provided for by Diagnostic Code 8008.  

The report of the December 2002 VA examination shows that in 
December 2001 the veteran developed nausea and vomiting and 
was placed in a private hospitalization during which an MRI 
identified a questionable infarct in the right hemisphere of 
the cerebellum.  Physical examination of the cranial nerves 
was unremarkable and cerebellar examinations showed some 
difficulty in walking a tandem gait.  The veteran's gait was 
noted to be wide-based and he had a 5/5 strength in both the 
upper and lower extremities.  The bulk was normal bilaterally 
in the upper and lower extremities as was tone.  There were 
no fasciculations noted of the muscles.  There was some 
decreased pin prick up to the middle of the feet bilaterally 
and a slight decrease at the toes to vibratory sense 
bilaterally.  Following the examination the examiner 
explained that the veteran had diabetes mellitus, but also 
had a lesion that was questionable on the right cerebellar 
that was found on an MRI by his private physician.  The 
examiner noted that the veteran had a slightly wide-based 
gait that may be associated with that lesion.  The examiner 
also noted that the veteran had early peripheral neuropathy 
that was likely related to his diabetes.  Similar findings 
were reported at the time of a December 2003 VA examination 
for diabetes mellitus.  

Dr. Richey's December 2003 VA examination report notes the 
veteran reported that he had a cerebral vascular accident in 
November 2001 that left him with paresis along the left side.  
On physical examination no focal neurological deficits were 
appreciated, and following the examination no diagnostic 
impression pertaining to residuals of a cerebral vascular 
accident was recorded.  

The Board finds that the veteran is shown to have some 
minimal or mild residuals of his cerebral vascular accident.  
Thus, the Board finds that the veteran is entitled to a 10 
percent evaluation as representing the minimum evaluation for 
that disability under Diagnostic Code 8008.  Higher 
evaluations could be assigned with demonstrated residuals 
affecting the cranial nerves or the peripheral nerves of the 
upper or lower extremities.  However, no such deficits beyond 
the veteran's noted wide-based gait have been shown.  
Therefore, an evaluation in excess of the 10 percent 
evaluation assigned by this decision is not shown to be 
warranted since the veteran has no more than minimal or mild 
residuals of his cerebral vascular accident.  


ORDER

Service connection for silicosis is denied.

An initial compensable evaluation for hypertension is denied.

Subject to the provisions governing the award of monetary 
benefits, a 10 percent evaluation for residuals of a cerebral 
vascular accident is granted.  



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


